Citation Nr: 1519095	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to September 28, 2011. 

2.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, confirmed and continued 30 percent and noncompensable evaluations for the Veteran's PTSD and bilateral sensorineural hearing loss, respectively.  Jurisdiction over the claims subsequently was transferred to the RO in Albuquerque, New Mexico, and that RO certified this appeal to the Board.

In addition to these claims for increased ratings for the PTSD and hearing loss, the August 2011 statement of the case (SOC) addressed claims of entitlement to increased ratings for tinnitus, scars of the right mastoid area, trunk, and upper extremities, and entitlement to service connection for a right shoulder disability.  The Veteran's September 2011 substantive appeal (on VA Form 9) was specifically limited to the PTSD and hearing loss issues.  Thus, he did not file a substantive appeal completing the steps necessary to "perfect" the claims for increased ratings for his tinnitus and scars and for service connection for his right shoulder disability.  These claims resultantly have not been certified to the Board and he has not indicated that he wants to continue pursuing them.  Moreover, VA has not explicitly or implicitly waived the requirement of filing a timely substantive appeal concerning these other claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the only claims currently before the Board are for increased ratings for his PTSD and hearing loss, although, as will be discussed, there also is a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a TDIU is not a separate claim for benefits, rather, part and parcel of increased rating claims if the allegation of unemployability is predicated on these disabilities concerning which the Veteran is requesting higher ratings).


But rather than immediately deciding, the Board is REMANDING this derivative TDIU claim for necessary further development.  The remand of this claim will be to the Agency of Original Jurisdiction (AOJ).

The Board also sees that the September 2011 substantive appeal also included a request for a hearing before the Board at the local VA office (i.e., at the RO).  However, in October 2011 and November 2014, the Veteran withdrew his request for this hearing.  38 C.F.R. § 20.704(e) (2014).


FINDINGS OF FACT

1.  Prior to September 28, 2011, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

2.  He has Level IV hearing loss in his right ear and Level III in his left ear.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent rating, though no greater, for the PTSD prior to September 28, 2011.  38 U.S.C.A. § 1155 (West 200); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria are not met, however, for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will obtain, and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling these requirements was furnished to the Veteran in a May 2008 letter.  He received notice both regarding the disability-rating element of his increased-rating claims and the effective-date element in that same letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (which, in actuality, required the provision of this notice, instead, when the claim was for service connection rather than for a higher rating for an already established 
service-connected disability).  In claims, as here, for increased ratings for disabilities that already have been determined service connected in years past, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination of whether the error in question was harmless).  Moreover, VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.  And, here, the Veteran received this required level of notice.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  There is no such additional obligation if there is no reasonable possibility the assistance will help substantiate the claim.

VA has obtained clinical records reported by the Veteran as potentially relevant, including his service treatment records (STRs) and records of VA treatment he has received over the course of the many years since his service.  He has not reported receiving any private treatment for his PTSD or hearing loss and has confirmed that all of his medical treatment is through the El Paso VA Medical Center (VAMC).  Additionally, he was provided VA examinations reassessing the severity of these service-connected disabilities in response to his claims for higher ratings for them.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, when a Veteran claims that a disability is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995).  The examinations he has had since filing his increase-rating claims, especially when considered along with the other evidence of record, provide the information needed to determine whether higher ratings are warranted for these disabilities, including when considering the applicable rating criteria.  Consequently, no further notice or assistance is required concerning these claims.

Increased-Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased-rating claim, so even when not in the initial-rating context, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the year immediately preceding the filing of the claim until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Severity of the PTSD prior to September 28, 2011

Service connection for PTSD was awarded in a July 2003 rating decision with an initial 30 percent evaluation assigned effective February 13, 2003.  The September 2008 rating decision on appeal continued the 30 percent evaluation.  In an October 2013 rating decision, however, a total schedular rating was awarded for the Veteran's PTSD - albeit only effective as of September 28, 2011.  The award of this 100 percent rating for the PTSD represented a complete grant of the benefits sought on appeal, but only as of September 28, 2011.  The Board must still determine whether a rating higher than 30 percent was warranted prior to that date.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for all time periods at issue, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  The Veteran contends that an increased rating is warranted even during this immediately preceding period since he experienced chronic sleep impairment and was unable to perform his activities of daily living (ADLs).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


The 30 percent rating for this earlier period at issue is under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A higher 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

An even higher 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.


The maximum possible 100 percent evaluation requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For this earlier period at issue prior to September 28, 2011, the Board finds that a higher 50 percent rating is warranted, although no greater rating.  Treatment records from the El Paso VAMC and the reports of VA compensation examinations dated throughout the claims period document symptoms specifically associated with this higher 50 percent rating - such as panic attacks, mild impairment of memory and concentration, disturbances of motivation and mood, and clear difficulty in establishing and maintaining effective work and social relationships.  The Veteran also, as he alleges, had chronic sleep impairment with frequent nightmares, intrusive thoughts and memories, irritability, hypervigilance, and an exaggerated startle response.  These symptoms, but even more so their consequent effect on his social and occupational functioning, are all contemplated by an increased 50 percent evaluation.  The June 2008 and February 2011 VA examiners also characterized the Veteran's symptoms and impairment as mild to moderate.  Therefore, his PTSD manifests symptoms that are similar in severity, frequency, and duration as those contemplated by this higher 50 percent rating, especially when resolving all reasonable doubt in his favor as to whether the most appropriate characterization of his disability is mild versus moderate.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  See also 38 C.F.R. §§ 4.3, 4.7.

The Veteran's PTSD has been assigned a broad range of Global Assessment of Functioning (GAF) scores indicative of mild-to-serious impairment.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).

During the period at issue prior to September 28, 2011, the Veteran's GAF scores ranged from 50 to 70, consistent with mild to serious symptoms and mild to serious difficulty with social and occupational functioning.  Id.  Despite the wide range of scores assigned by his treating and examining clinicians, the Board observes that a majority of the assigned GAF scores were clustered in and around the 55-60 range, so most commensurate on average with moderate symptoms and impairment (as opposed to mild or severe).  The June 2008 and February 2011 VA examiners also assigned scores of 62 and 60, respectively.  The Board therefore finds that, on the whole, the Veteran's GAF scores support the assignment of a higher 50 percent rating, but no greater rating.

Furthermore, the lay and medical evidence establishes social and occupational impairment that is contemplated by this higher 50 percent rating.  The Veteran reported to the June 2008 VA examiner that he had retired from full-time employment in 1999 after working for the local government for 25 years.  The record on appeal establishes that he occasionally has worked since, so throughout the claims period, in his brother's landscaping business.  Thus, he maintained some level of employment prior to September 28, 2011.  Similarly, he experienced moderate social dysfunction owing to his service-connected PTSD.  VA treatment records show he tended to isolate and spend time by himself watching television, movies, reading, or working in his garden.  But he also maintained a consistently good relationship with his wife of over 40 years, his four children, and served as his wife's primary caretaker through her illness.  He told the February 2011 VA examiner that he attended church regularly and in August 2010 at the VAMC described his family as his primary support system.  Therefore, the Board finds that he had at most moderate impairment in his social and occupational functioning prior to September 28, 2011.


The Board also has considered whether a rating higher than 50 percent is warranted on some other basis, but finds that the Veteran's disability did not manifest symptoms or consequent impairment supportive of an even higher evaluation, at least during this earlier period at issue.  The criteria for an even higher 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Here, though, the Veteran has not shown any impairment of his judgment or thinking and, as mentioned, has retained a strong relationship with his wife and children.  He also worked on a seasonal and periodic basis as a landscaper in his brother's business.  There additionally is no evidence of obsessional rituals interfering with routine activities, speech problems, near-continuous panic or depression, or an inability to function, adapt, or maintain social relationships, even accepting that he does not necessarily have to have all or even most of these specific manifestations.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  He occasionally reported some suicidal ideation beginning in April 2008 when he mentioned passive thoughts with no actual plans or intent.  During the February 2011 VA examination, he reported thinking about killing himself two years previously, but denied any then current suicidal ideation and was now motivated to live.  He was never counseled to seek help for suicidal ideation and does not appear to have ever developed an actual intent or plan to take his own life.  As his family relations, judgment, and thinking also remained relatively normal prior to September 28, 2011, the Board finds that his PTSD did not most nearly approximate the criteria for an even higher 70 percent evaluation. 

Hearing Loss

Service connection for bilateral defective hearing was awarded in a May 1970 rating decision with an initial 0 percent (i.e., noncompensable) evaluation assigned effective October 25, 1969.  Service connection was later severed, but subsequently awarded again in a July 2003 rating decision.  A noncompensable evaluation was reassigned effective February 13, 2003.  The September 2008 rating decision on appeal confirmed and continued this rating, but recharacterized this service-connected disability as bilateral sensorineural hearing loss.

The Veteran contends that a compensable rating is warranted because his hearing loss is more severe than contemplated by the current evaluation.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  To evaluate the degree of disability from service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical (meaning nondiscretionary) application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe hearing loss during the claims period was demonstrated during an August 2012 VA audiological examination.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
50
LEFT
25
25
20
15
50

Speech audiometry revealed a speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss. 

The right ear had a pure tone threshold average of 32 Hz with a word recognition score of 80 percent during that August 2012 VA examination.  This level of hearing impairment translates to Level III under Table VI.  Regarding the left ear, a pure tone threshold average of 28 Hz was shown in August 2012 with a word recognition score of 84 percent.  This translates to Level II under Table VI.  However, the Board notes that the Veteran's lowest right ear speech recognition score was actually demonstrated during a VA contract examination, instead, in June 2008.  During this other hearing evaluation, the right ear speech recognition measured to 72 percent.  The Board will therefore resolve all doubt in favor of the Veteran and use the right ear pure tone threshold average from the August 2012 VA examination (32 Hz) and the speech recognition score, instead, from the June 2008 VA contract examination (72 percent).  These scores correlate to Level IV hearing loss according to Table VI.  

Level IV hearing in the right ear and Level II hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss at any time during the claims period.   The Board has considered the provisions governing exceptional patterns of hearing loss discussed in 38 C.F.R. § 4.86(a) and (b), but finds they are inapplicable in this case. 

The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable (other than, as mentioned) because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  His PTSD is manifested by symptoms such as depression, anxiety, nightmares, and moderate occupational and social impairment.  His hearing loss has resulted in a quantifiable impairment of his hearing acuity; indeed, as already explained, he has not evidenced an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a) or (b).  The manifestations shown are contemplated in the rating criteria and the rating criteria, therefore, are adequate to evaluate the severity of his disabilities, including in terms of their consequent effects on his social and occupational functioning in his daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (requiring this consideration specifically in relation to the claim for a higher rating for the hearing loss).  In addition, the record does not indicate he has any additional disability attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As his conditions are contemplated by the rating criteria, referral for consideration of an extraschedular rating is unwarranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all of the symptoms of the service-connected disabilities.  Id.


ORDER

A higher 50 percent rating is granted for the PTSD, though no greater rating, for the earlier period at issue prior to September 28, 2011. 

But the claim of entitlement to a compensable rating for the bilateral sensorineural hearing loss is denied.



REMAND

As already alluded to, derivative entitlement to a TDIU is an element of all claims for higher ratings - so long as the allegation of unemployability is based on the disabilities concerning which the Veteran is requesting higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

The Veteran filed a formal claim for a TDIU in August 2012, and the record contains earlier evidence of unemployability in his September 28, 2011 substantive appeal.  The AOJ has not adjudicated the issue of entitlement to a TDIU; in the October 2013 rating decision awarding a schedular 100 percent rating for the PTSD as of September 28, 2011, the AOJ noted that the pending claim for TDIU benefits was moot due to the award of a total schedular rating.  However, the assignment of a total schedular rating does not necessarily render the claim for a TDIU completely moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that a TDIU could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  The Court explained that, under such circumstances, there was no "duplicate counting of disabilities."  Bradley at 293. 

The Court also observed that, if the Veteran were granted a TDIU based on other disabilities in addition to the total schedular rating, he would be entitled to a category of special monthly compensation (SMC) that would result in a rate of compensation above the rate provided for 100 percent disability.


The Veteran in this case is service connected for multiple disabilities, including the PTSD and bilateral hearing loss rated in this appeal, but also for tinnitus and scars.  In addition, he specifically stated in his August 2012 formal claim for a TDIU that he was unemployable due to both his service-connected hearing loss and PTSD.  Therefore, an award of a TDIU is still possible based on the service-connected disabilities other than his PTSD (which he has the 100 percent schedular rating for).

The Veteran would be prejudiced, however, were the Board to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).

Accordingly, this remaining TDIU claim is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding his claim for a TDIU.

2.  Adjudicate this claim of entitlement to a TDIU due to service-connected disabilities other than PTSD.  If the Veteran does not meet the schedular criteria for a TDIU at any time during the relevant claim period, meaning the threshold minimum requirements of 38 C.F.R. § 4.16(a), determine whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

3.  If this claim is denied or not granted to the Veteran's satisfaction, send him an SSOC and give him time to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


